Title: From Thomas Jefferson to Augustine Davis, 15 September 1791
From: Jefferson, Thomas
To: Davis, Augustine



Sir
Monticello Sep. 15. 1791.

I shall be very glad if we can get the matter of the two cross posts arranged while I am here which will be till the 10th. of Octob. It has occurred that there might be a saving were you to make the same post do for both as far as Columbia, and there branch off through Charlottesville on the North and New London on the South. I shall be glad to hear from you from time to time on the subject during my stay. Colo. Pickering being not yet at Philadelphia when I came away, I had no opportunity to confer with him on this subject, but spoke with the President the morning of my departure, who wished me to get it done while I am here. I am Sir Your humble servt.,

Th: Jefferson

